Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

 

BETWEEN

 

 

 

FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture partnership

AS SELLER

AND

 

 

 

109 SMOKEHILL LANE, LLC, a Georgia limited liability company

 

 

AS PURCHASER

 

 

 

THE RANDSTAD BUILDING

2015 SOUTH PARK PLACE

ATLANTA, GEORGIA

 

 

 

 

 

March 19, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1    Form of Assignment and Assumption of Leases Schedule 2    Form of
Bill of Sale to Personal Property Schedule 3    Form of General Assignment of
Seller’s Interest in Intangible Property Schedule 4    Form of Seller’s
Affidavit (for Purchaser’s Title Insurance Purposes) Schedule 5    Form of
Seller’s Certificate (as to Seller’s Representations and Warranties) Schedule 6
   Form of Seller’s FIRPTA Affidavit Schedule 7    Form of Purchaser’s
Certificate (as to Purchaser’s Representations and Warranties) Schedule 8   
Form of Seller’s Georgia Withholding Tax Affidavit



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”    Description of Land Exhibit “B”    Intentionally Deleted Exhibit
“C”    Form of Escrow Agreement Exhibit “D”    Property Tax Appeals Exhibit “E”
   Existing Survey Exhibit “F”    Leases Exhibit “G”    Title Exceptions Exhibit
“H”    Exception Schedule Exhibit “I”    Form of Tenant Estoppel Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.    DEFINITIONS    1 ARTICLE 2.    PURCHASE AND SALE    5 2.1.   
Agreement to Sell and Purchase the Property    5 2.2.    Permitted Exceptions   
5 2.3.    Earnest Money    5 2.4.    Purchase Price    6 2.5.    Independent
Contract Consideration    6 2.6.    Closing    6 ARTICLE 3.    Purchaser’s
Inspection and Review Rights    6 3.1.    Due Diligence Inspections    6 3.2.   
Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records of
Seller    7 3.3.    Condition of the Property    8 3.4.    Title and Survey    9
3.5.    Termination of Agreement    9 3.6.    Confidentiality    9 ARTICLE 4.   
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS    10 4.1.    Representations
and Warranties of Seller    10 4.2.    Knowledge Defined    12 4.3.    Covenants
and Agreements of Seller    13 4.4.    Representations and Warranties of
Purchaser    13 ARTICLE 5.    CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
   14 5.1.    Seller’s Closing Deliveries    14 5.2.    Purchaser’s Closing
Deliveries    15 5.3.    Closing Costs    16 5.4.    Prorations and Credits   
16 ARTICLE 6.    CONDITIONS TO CLOSING    17 6.1.    Conditions Precedent to
Purchaser’s Obligations    17 6.2.    Conditions Precedent to Seller’s
Obligations    18 ARTICLE 7.    CASUALTY AND CONDEMNATION    19 7.1.    Casualty
   19 7.2.    Condemnation    19 ARTICLE 8.    DEFAULT AND REMEDIES    20 8.1.
   Purchaser’s Default    20 8.2.    Seller’s Default    20 ARTICLE 9.   
ASSIGNMENT    21 9.1.    Assignment    21 ARTICLE 10.    BROKERAGE COMMISSIONS
   21 10.1.    Broker    21 ARTICLE 11.    INDEMNIFICATION    22 11.1.   
Indemnification by Seller    22 11.2.    Indemnification by Purchaser    22
11.3.    Limitations on Indemnification    22 11.4.    Survival    22 11.5.   
Indemnification as Sole Remedy    22 ARTICLE 12.    MISCELLANEOUS    23 12.1.   
Notices    23 12.2.    Possession    23 12.3.    Time Periods    24 12.4.   
Publicity    24 12.5.    Discharge of Obligations    24 12.6.    Severability   
24 12.7.    Construction    24



--------------------------------------------------------------------------------

12.8.    Sale Notification Letters    24 12.9.    Access to Records Following
Closing    24 12.10.    General Provisions    24 12.11.    Like-Kind Exchange   
25 12.12.    Attorney’s Fees    25 12.13.    Counterparts    25 12.14.   
Effective Agreement    25

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

2015 South Park Place

Atlanta, Georgia

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 19 day of March, 2007 between FUND XIII and FUND XIV ASSOCIATES, a Georgia
joint venture partnership (“Seller”), and 109 SMOKEHILL LANE, LLC, a Georgia
limited liability company, (together with its permitted successors and assigns,
“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell its fee simple estate in certain improved real
property commonly known as “2015 South Park Place” located in Atlanta, Georgia,
together with certain related personal and intangible property, and Purchaser
desires to purchase such real, personal and intangible property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“Additional Earnest Money” shall mean the sum of One Hundred Fifty Thousand and
No/100 Dollars ($150,000 U.S.).

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases to be executed and delivered by Purchaser and Seller as to
the Leases at the Closing in the form attached hereto as SCHEDULE 1.

“Basket Limitation” shall mean an amount equal to Fifty Thousand and No/100
Dollars ($50,000.00 U.S.).

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered to Purchaser by Seller at the Closing in the form
attached hereto as SCHEDULE 2.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

“Cap Limitation” shall mean an amount equal to one and two percent (2.0%) of the
Purchase Price.

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.



--------------------------------------------------------------------------------

“Due Diligence Deliveries ” shall have the meaning ascribed thereto in
Section 3.2 hereof.

“Due Diligence Material ” shall have the meaning ascribed thereto in Section 3.6
hereof.

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and together with all interest which accrues thereon as provided in
Section 2.3(c) hereof and in the Escrow Agreement.

“Effective Date” shall mean the last date upon which Seller and Purchaser shall
have executed and delivered this Agreement to the other, which date shall be
inserted in the space provided on the cover page and page 1 hereof. For the
purposes of determining the Effective Date, a facsimile or other electronic
signature shall be deemed an original signature.

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C. and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Occupational Safety & Health
Act (29 U.S.C. § 655 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

“Escrow Agent ” shall mean Calloway Title & Escrow, LLC as agent for Chicago
Title Insurance Company, at its office at 4170 Ashford Dunwoody Road, Suite 285,
Atlanta, Georgia, 30319.

“Escrow Agreement ” shall mean that certain Escrow Agreement in the form
attached hereto as EXHIBIT “C” entered into among Seller, Purchaser and Escrow
Agent with respect to the Earnest Money.

“Existing Survey” shall mean that certain survey with respect to the Land and
Improvements, if any, more particularly described on EXHIBIT “E” attached hereto
and made a part hereof.

“FIRPTA Affidavit ” shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing in the form attached hereto as SCHEDULE 6.

“General Assignment ” shall mean an assignment by Seller of its interest in the
Intangible Property (being Seller’s interest in the Intangible Property being
conveyed as a part of the Property), to be executed by Seller at Closing,
substantially in the form attached hereto as SCHEDULE 3 and made a part hereto,
with such changes thereto as may be agreed upon by Seller and Purchaser to
convey the Intangible Property.

“Hazardous Substances ” shall mean any and all pollutants, contaminants, toxic
or hazardous wastes or any other substances that might pose a hazard to health
or safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

“Improvements ” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” shall mean the sum of One Hundred Fifty Thousand and
No/100 Dollars ($150,000.00 U.S.).

 

Page 2



--------------------------------------------------------------------------------

“Inspection Period ” shall mean the period expiring at 5:00 P.M. Eastern
Standard Time on April 2, 2007.

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land, the Improvements and the Personal Property,
including, without limitation, the rights and interests, if any, in and to the
following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering plans for the Land and
Improvements; (ii) all assignable warranties and guaranties given or made in
respect of the Improvements or Personal Property; and (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements.

“Land ” shall mean that certain tract or parcel of real property located in
Fulton County, Georgia, which is more particularly described on EXHIBIT “A”
attached hereto, together with all rights, privileges and easements appurtenant
to said real property, and all right, title and interest, if any, of Seller in
and to any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Land.

“Leases ” shall mean collectively, the Leases identified on EXHIBIT “F” attached
hereto.

“Limited Warranty Deed ” shall have the meaning ascribed thereto in
Section 5.1(a).

“Losses ” shall have the meaning ascribed thereto in Section 11.1 hereof.

“Monetary Objection” or “Monetary Objections ” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are due
and payable or delinquent, and (d) any judgment of record against Seller in the
county or other applicable jurisdiction in which the Property is located.

“Notice of Sale” shall have the meaning ascribed thereto in Section 5.1(n)
hereof.

“Permitted Exceptions ” shall mean (a) liens for taxes, assessments and
governmental charges not yet due and payable or due and payable but not yet
delinquent with respect to the Land and Improvements, (b) the Leases, (c) such
state of facts as would be disclosed by a current survey of the Land, (d) the
matters set forth on EXHIBIT “G” attached hereto and made part hereof, or
otherwise disclosed in the Title Commitment issued with respect to the Land
which are not objected to by Purchaser or if objected to which objections are
waived by Purchaser (other than Monetary Objections disclosed in the Title
Commitment) and (f) such other easements, restrictions and encumbrances with
respect to the Land and Improvements that do not constitute Monetary Objections,
and that are approved (or are deemed approved) by Purchaser in accordance with
the provisions of Section 3.4 hereof.

“Personal Property ” shall mean all furniture (including common area and
interior landscaping items), carpeting, draperies, appliances, personal property
(excluding any computer software which is either licensed to a Wells Affiliate
or which such Wells Affiliate deems proprietary), machinery, apparatus and
equipment owned by Seller and currently used exclusively in the operation,
repair and maintenance of the Land and Improvements, including, without
limitation, all non-confidential books, records and files (excluding any
appraisals, budgets, strategic plans, internal analyses, information regarding
the marketing of the Property for sale, submissions relating to obtaining of
corporate or partnership authorization, attorney and accountant work product,
attorney-client privileged documents, property condition reports, or similar
information in the possession or control of any Wells Affiliate or any Wells
Affiliate property manager which such Wells Affiliate reasonably deems
proprietary) relating to the Land and Improvements. The Personal Property does
not include any property owned by tenants, contractors or licensees, and shall
be conveyed to Purchaser subject to depletions, replacements and additions in
the ordinary course of Seller’s business.

 

Page 3



--------------------------------------------------------------------------------

“Property” shall mean the Land, the Improvements, the Personal Property, and the
Intangible Property, all right, title and interest of Seller as “landlord” or
“lessor” in and to the Leases and any guaranties of the Leases.

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities ” shall have the meaning ascribed thereto in
Section 11.1 hereof.

“Purchaser Waived Breach ” shall have the meaning ascribed thereto in
Section 11.3 hereof.

“Purchaser’s Certificate” shall mean the form of certificate to be executed and
delivered by Purchaser to Seller at the Closing with respect to the truth and
accuracy of Purchaser’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as SCHEDULE 7.

“Purchaser’s Counsel ” shall mean McClure & Kornheiser, LLC, 6400 Powers Ferry
Road, Suite 150, Atlanta, Georgia 30339 Attention: Michael P. Kornheiser, Esq.

“Real Estate Transfer Taxes ” shall mean the transfer tax, excise tax,
documentary stamp tax or similar tax (however denominated) which may be imposed
by the state, county and/or municipality in which the Property is located and be
payable in connection with the conveyance of the Property by Seller to Purchaser
hereunder.

“Seller-Related Entities ” shall have the meaning ascribed thereto in
Section 11.2 hereof.

“Seller’s Affidavit ” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company with respect to the Property, in the form
attached hereto as SCHEDULE 4.

“Seller’s Broker ” shall mean Resource Real Estate Partners, LLC, a Georgia
limited liability company.

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 5.

“Seller’s Counsel ” shall mean McGuireWoods LLP, 1170 Peachtree Street, N.E.,
Suite 2100, Atlanta, Georgia 30309, Attention: John T. Grieb.

“SNDA” shall mean the Subordination, Non-Disturbance and Attornment Agreement to
be sought from the tenants under the Leases in a commercially reasonable form
provided by a mortgagee providing financing to Purchaser for the acquisition of
the Property.

“Subsequent Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Survey” shall have the meaning ascribed thereto in Section 3.4 hereof.

“Taxes ” shall mean general real estate taxes imposed by any governmental
authority.

“Tenant Estoppel Certificate” shall mean the certificate to be sought from the
tenants under the Leases in substantially the form attached hereto as EXHIBIT
“I”.

“Tenant Inducement Costs ” shall mean any out-of-pocket payments required under
the Leases to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and costs.

 

Page 4



--------------------------------------------------------------------------------

“Title Company” shall mean Chicago Title Insurance Company.

“Title Commitment ” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Title Notice” shall have the meaning ascribed thereto in Section 3.4 hereof.

“Wells Affiliate” and “Wells Affiliates” shall mean each and every one of
Seller, Wells Capital, Inc., a Georgia corporation, Wells Real Estate Fund XIII,
L.P., a Georgia limited partnership, Wells Real Estate Fund XIV, L.P., a Georgia
limited partnership, and Wells Management, Inc., a Georgia corporation.

“Withholding Affidavit” An affidavit with respect to Seller in the form attached
hereto as SCHEDULE 8, to establish its residency in the State of Georgia as
contemplated by Georgia law such that the proceeds of the sale of the Property
are not subject to the withholding laws of the State of Georgia;

ARTICLE 2.

PURCHASE AND SALE

2.1. Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
Purchaser agrees to purchase, the Property.

2.2. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

2.3. Earnest Money.

(a) Within one (1) Business Day following the execution and delivery of this
Agreement by Seller and Purchaser, Purchaser shall deliver the Initial Earnest
Money to Escrow Agent by federal wire transfer, which Initial Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of the
Escrow Agreement. The parties hereto mutually acknowledge and agree that time is
of the essence in respect of Purchaser’s timely deposit of the Initial Earnest
Money with Escrow Agent. If Purchaser fails to timely deposit the Initial
Earnest Money with Escrow Agent, then, at the option of Seller, exercisable by
written notice to Purchaser and Escrow Agent, this Agreement shall terminate,
and no party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.

(b) Within one (1) Business day after the last day of the Inspection Period,
Purchaser shall deposit the Additional Earnest Money with Escrow Agent. The
parties hereto mutually acknowledge and agree that time is of the essence in
respect of Purchaser’s timely deposit of the Additional Earnest Money with
Escrow Agent prior to the expiration of the Inspection Period; and that if
Purchaser fails to deposit the Additional Earnest Money with Escrow Agent within
one (1) Business day after the last day of the Inspection Period, at the option
of Seller, exercisable by written notice to Purchaser and Escrow Agent, this
Agreement shall terminate, and Escrow Agent shall return the Initial Earnest
Money to Purchaser, and neither party hereto shall have any further rights or
obligations hereunder, except those provisions of this Agreement which by their
express terms survive the termination of this Agreement.

(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money (to the extent actually deposited by
Purchaser with Escrow Agent as provided herein) and all such interest and other
income.

 

Page 5



--------------------------------------------------------------------------------

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
the sum of NINE MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($9,250,000.00 U.S.). The Purchase Price shall be paid by Purchaser to Seller at
the Closing as follows:

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this Agreement is
not received by Seller on or before the later of 3:00 p.m. Eastern Standard Time
or in sufficient time for reinvestment on the Closing Date, Purchaser shall
reimburse Seller for loss of interest due to the inability to reinvest Seller’s
funds on the Closing Date, calculated at the rate of six percent (6%) per annum
(calculated on a per diem basis, using a 365-day year). The provisions of the
preceding sentence of this Section 2.4(b) shall survive the Closing.

2.5. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser’s
execution and delivery of this Agreement to Seller, Purchaser shall deliver to
Seller Purchaser’s check, payable to the order to Seller, in the amount of Ten
and No/100 Dollars ($10.00). Seller and Purchaser hereby mutually acknowledge
and agree that said sum represents adequate bargained for consideration for
Seller’s execution and delivery of this Agreement and Purchaser’s right to
inspect the Property pursuant to Article 3. Said sum is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is nonrefundable in all events.

2.6. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before April 17, 2007 (but
not earlier than the expiration of the Inspection Period unless Seller consents
to such earlier Closing). Subject to the foregoing, the Closing shall take place
at an office in the metropolitan Atlanta, Georgia area, and at such specific
place, time and date (the “Closing Date”) as shall be designated by Purchaser in
a written notice to Seller not less than three (3) Business Days prior to
Closing. If Purchaser fails to give such notice of the Closing Date, the Closing
shall be at the offices of the Title Escrow Agent, 4170 Ashford Dunwoody Road,
Suite 285, Atlanta, Georgia 30399, at 1:00 p.m. on April 17, 2007. It is
contemplated that the transaction shall be closed with the concurrent delivery
of the documents of title and the payment of the Purchase Price. Notwithstanding
the foregoing, there shall be no requirement that Seller and Purchaser
physically meet for the Closing, and all documents and funds to be delivered at
the Closing shall be delivered to the Title Company unless the parties hereto
mutually agree otherwise. Seller and Purchaser agree to use reasonable efforts
to complete all requirements for the Closing prior to the Closing Date.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1. Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property, to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
request. All such inspections shall be nondestructive in nature, and
specifically shall not include any physically intrusive testing except with
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. All such inspections and tours under this
Section 3.1(a) shall be performed in such a manner to minimize any interference
with the business of the tenants under the Leases, and in compliance with the
rights and obligations of Seller as landlord under the Leases. Purchaser agrees
that

 

Page 6



--------------------------------------------------------------------------------

Purchaser shall make no contact with and shall not interview the tenant of the
Property without the express prior approval of Seller, which approval shall not
be unreasonably withheld, delayed or conditioned. All inspection fees, appraisal
fees, engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Property shall be solely Purchaser’s
expense. Seller reserves the right to have a representative present at the time
of making any such inspection and tour and at the time of any interviews with
the tenant of the Property. Purchaser shall notify Seller not less than two
(2) Business Days in advance of making any such inspection or tour.

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Seller copies of all reports, surveys and other information furnished
to Purchaser by third parties in connection with such inspections; provided,
however, that delivery of such copies and information shall be without warranty
or representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. This Section 3.1(b) shall survive the
termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors. Said indemnification
shall not extend to pre-existing conditions merely discovered by Purchaser. Said
indemnification agreement shall survive the Closing, or earlier termination of
this Agreement for a period of one (1) year. Purchaser shall maintain and shall
ensure that Purchaser’s consultants and contractors maintain commercial general
liability insurance in an amount not less than $2,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.

3.2. Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller.

(a) Seller and Purchaser acknowledge that all of the following (the “Due
Diligence Deliveries”) either have been or shall be delivered or made available
to Purchaser to the extent the same are in the possession of Seller (and
Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):

 

  (i) Copies of current property tax bills with respect to the Property.

 

  (ii) Copies of operating budget for 2007 and income statements for 2004, 2005
2006 and year to date 2007 with respect to the Property.

 

  (iii) Copies of the Leases and any guarantees relating thereto existing as of
the Effective Date.

 

  (iv) A copy of the Existing Survey.

 

  (v) A copy of Seller’s existing title policy.

 

  (vi) Copies of any property association documents to which the property owner
is a member that are in the possession of Seller with respect to the Property.

(b) From the Effective Date until the Closing Date, or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at the office of Seller at 6200 The Corners Parkway, Norcross, Georgia
30092, for the purpose of inspecting and (at

 

Page 7



--------------------------------------------------------------------------------

Purchaser’s expense) copying the same, including, without limitation, copies of
any financial statements or other financial information of the tenants under the
Leases (and the lease guarantors, if any), written information relative to the
tenant’s payment history, and tenant correspondence, to the extent Seller has
the same in its possession; available surveys, construction plans and
specifications, copies of any permits, licenses or other similar documents,
available records of any operating costs and expenses and similar materials
relating to the construction, operation, maintenance, repair, management and
leasing of the Property, to the extent any or all of the same are in the
possession of Seller, subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, third party property condition reports obtained by
Seller in connection with the Property (including without limitation reports,
correspondence and related materials relating to the environmental condition or
status of the Property), strategic plans for the Property, internal analyses,
information regarding the marketing for sale of the Property, submissions
relating to Seller’s obtaining of corporate or partnership authorization,
attorney and accountant work product, attorney-client privileged documents, or
other information in the possession or control of Seller which Seller reasonably
deems confidential or proprietary. Alternatively, at Purchaser’s request and at
Purchaser’s cost and expense, and subject to the provisions hereof, Seller will
make copies of non-confidential and non-proprietary due diligence materials
relating to the Property as may be reasonably requested by Purchaser in writing
and as may be in Seller’s possession, and will deliver the same to Purchaser.
Purchaser acknowledges and agrees, however, that Seller makes no representation
or warranty of any nature whatsoever, express or implied, with respect to the
ownership, enforceability, accuracy, adequacy or completeness or otherwise of
any of such records, evaluations, data, investigations, reports or other
materials. If the Closing contemplated hereunder fails to take place for any
reason, Purchaser shall promptly return (or certify as having destroyed) all
copies of materials copied from the books, records and files of Seller or
furnished by Seller or Seller’s representatives relating to the Property. It is
understood and agreed that Seller shall not have any obligation to obtain,
commission or prepare any such books, records, files, reports or studies not now
in the possession or control of Seller.

3.3. Condition of the Property.

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that,
except for Seller’s representations and warranties contained herein and in any
of the Closing Documents, the Property is being sold in an “AS IS” condition and
“WITH ALL FAULTS,” known or unknown, contingent or existing. Purchaser has the
sole responsibility to fully inspect the Property, to investigate all matters
relevant thereto, including, without limitation, the condition of the Property,
and to reach its own, independent evaluation of any risks (environmental or
otherwise) or rewards associated with the ownership, leasing, management and
operation of the Property. Effective as of the Closing and except as expressly
set forth in this Agreement, Purchaser hereby waives and releases Seller and its
partners and their respective officers, directors, shareholders, partners,
agents, affiliates, employees and successors and assigns from and against any
and all claims, obligations and liabilities arising out of or in connection with
the Property.

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees
from any present or future claims and liabilities of any nature arising from or
relating to the presence or alleged presence of Hazardous Substances in, on, at,
from, under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof
(collectively, “Environmental Liabilities”); provided, however, that the
foregoing release as it applies to Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees,
shall not release Seller from any Environmental Liabilities of Seller relating
to any Hazardous Substances which may be placed, located or released on the
Property by Seller after the date of Closing. The terms and provisions of this
Section 3.3 shall survive the Closing.

 

Page 8



--------------------------------------------------------------------------------

3.4. Title and Survey. Prior to the execution of this Agreement, Purchaser shall
order from the Title Company a preliminary owner’s title commitment with respect
to the Property issued in favor of Purchaser (the “Title Commitment”). Purchaser
shall request that the Title Company make copies of the Title Commitment, and
copies of all underlying recorded exceptions referenced in the Title Commitment,
available to Seller. In addition, within three (3) business days after the
execution of this Agreement, Purchaser shall arrange, at Purchaser’s expense,
for the preparation of one or more updates of the Existing Survey (such update,
the “Survey”), which Survey shall be certified to Purchaser, Seller and the
Title Company, and Purchaser shall deliver a copy of the Survey to Seller.
Purchaser shall have until March 27, 2007 to give written notice (the “Title
Notice”) to Seller of such objections as Purchaser may have to any exceptions to
title disclosed in the Title Commitment or in the Survey or otherwise in
Purchaser’s examination of title. From time to time at any time after the Title
Notice and prior to the Closing Date, Purchaser may give written notice (a
“Subsequent Title Notice”) to Seller of exceptions to title first appearing of
record with respect to the Property after the effective date of the most recent
previous Title Commitment or updated Title Commitment or matters of survey which
matters of record or matters of survey would not have been disclosed by an
accurate updated examination of title or an update to the Existing Survey prior
to date of the initial Title Commitment or the initial Survey. Seller shall have
the right, but not the obligation (except as to Monetary Objections affecting
the Property), to attempt to remove, satisfy or otherwise cure any exceptions to
title to which the Purchaser so objects. Within three (3) Business Days after
receipt of Purchaser’s Title Notice, Seller shall give written notice to
Purchaser informing the Purchaser of Seller’s election with respect to the
objections in the Title Notice. Within three (3) Business Days after receipt of
Purchaser’s Subsequent Title Notice, if any, Seller shall give written notice to
Purchaser informing Purchaser of Seller’s election with respect to the
objections in such Subsequent Title Notice. If Seller fails to give written
notice of election within such three (3) Business Day period, Seller shall be
deemed to have elected not to attempt to cure the applicable objections (other
than Monetary Objections). If Seller elects to attempt to cure any objections,
Seller shall be entitled to one or more reasonable adjournments of the Closing
of up to but not beyond the tenth (10th) day following the initial date set for
the Closing to attempt such cure, but, except for Monetary Objections affecting
the Property, Seller shall not be obligated to expend any sums, commence any
suits or take any other action to effect such cure. Except as to Monetary
Objections affecting the Property, if Seller elects, or is deemed to have
elected, not to cure any exceptions to title to which Purchaser has objected or
if, after electing to attempt to cure, Seller determines that it is unwilling or
unable to remove, satisfy or otherwise cure any such exceptions, Purchaser’s
sole remedy hereunder in such event shall be either (i) to accept title to the
Property subject to such exceptions as if Purchaser had not objected thereto and
without reduction of the Purchase Price, or (ii) to terminate this Agreement
within three (3) Business Days after receipt of written notice from Seller
either of Seller’s election not to attempt to cure any objection or of Seller’s
determination, having previously elected to attempt to cure, that Seller is
unable or unwilling to do so (or three (3) Business Days after Seller is deemed
hereunder to have elected not to attempt to cure such objections), whereupon
Escrow Agent shall return the Earnest Money to Purchaser. Notwithstanding
anything to the contrary contained elsewhere in this Agreement, Seller shall be
obligated to cure or satisfy all Monetary Objections affecting the Property at
or prior to Closing, and Seller may use the proceeds of the Purchase Price at
Closing for such purpose.

3.5. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.5,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.5.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.

3.6. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of

 

Page 9



--------------------------------------------------------------------------------

Purchaser, and Purchaser’s engineers, consultants, counsel and potential
lenders, and the officers, directors, shareholders and employees of each of
them) with respect to the Property, whether delivered by Seller or any
representatives of Seller or obtained by Purchaser as a result of its inspection
and investigation of the Property, examination of the books, records and files
of Seller in respect of the Property, or otherwise (collectively, the “Due
Diligence Material”) shall be used solely for the purpose of determining whether
the Property is suitable for Purchaser’s acquisition and ownership thereof and
for no other purpose whatsoever. Prior to Closing, the terms and conditions
which are contained in this Agreement and all Due Diligence Material which is
not published as public knowledge or which is not generally available in the
public domain shall be kept in strict confidence by Purchaser and shall not be
disclosed to any individual or entity other than to those authorized
representatives of Purchaser and Purchaser’s prospective and actual counsel,
accountants, professionals, consultants, attorneys, loan brokers and lenders,
who need to know the information for the purpose of assisting Purchaser in
evaluating the Property for Purchaser’s potential acquisition thereof; provided,
however, that Purchaser shall have the right to disclose any such information if
required by applicable law or as may be necessary in connection with any court
action or proceeding with respect to this Agreement. Purchaser shall and hereby
agrees to indemnify and hold Seller harmless from and against any and all loss,
liability, cost, damage or expense that Seller may suffer or incur (including,
without limitation, reasonable attorneys’ fees actually incurred) as a result of
the unpermitted disclosure of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. The foregoing
indemnity shall not extend to disclosure of any Due Diligence Material (i) as
may be required by applicable law to be disclosed, or (ii) that is or becomes
public knowledge other than by virtue of a breach of Purchaser’s covenant under
this Section 3.6. If Purchaser or Seller elects to terminate this Agreement
pursuant to any provision hereof permitting such termination, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Seller all Due Diligence Material in the possession of Purchaser and
any of its representatives. In the event of a breach or threatened breach by
Purchaser or any of its representatives of this Section 3.6, Seller shall be
entitled, in addition to other available remedies, to an injunction restraining
Purchaser or its representatives from disclosing, in whole or in part, any of
the Due Diligence Material and any of the terms and conditions of this
Agreement. Nothing contained herein shall be construed as prohibiting or
limiting Seller from pursuing any other available remedy, in law or in equity,
for such breach or threatened breach. The provisions of this Section shall
survive any termination of this Agreement.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

(a) Organization, Authorization and Consents.

 

  (i) Generally. Subject only to receiving the approval of Seller’s Investment
Committee no later than March 5, 2007, Seller has the right, power and authority
to enter into this Agreement and to sell the Property in accordance with the
terms and provisions of this Agreement, to engage in the transaction
contemplated in this Agreement and to perform and observe all of the terms and
provisions hereof.

 

  (ii) Seller. Seller is a duly organized and validly existing partnership under
the laws of the State of Georgia, whose sole general partners are Wells Real
Estate Fund XIII, L.P., a Georgia limited partnership and Wells Real Estate Fund
XIV, L.P., a Georgia limited partnership.

(b) Action of Seller, Etc. Subject only to receiving the approval of Seller’s
Investment Committee, Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and

 

Page 10



--------------------------------------------------------------------------------

such document shall constitute the valid and binding obligation and agreement of
Seller, enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

(d) Litigation. To Seller’s knowledge, and except as disclosed on EXHIBIT “H”
attached hereto, Seller has not received written notice of any pending or
threatened suit, action or proceeding, which (i) if determined adversely to
Seller, materially and adversely affects the use or value of the Property, or
(ii) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (iii) involves condemnation or eminent domain proceedings
involving the Property, or any portion thereof.

(e) Existing Leases. Other than the Leases listed on EXHIBIT “F” attached
hereto, there is no contract or agreement with respect to the occupancy of the
Property or any portion or portions thereof which will be binding on Purchaser
or the Property after the Closing. The copy of the Leases heretofore delivered
or made available by Seller to Purchaser are true, correct and complete copies
thereof, and the Leases have not been amended except as evidenced by amendments
similarly delivered and listed on EXHIBIT “F” attached hereto and constitute the
entire agreements between Seller and the tenants thereunder. Except as set forth
in EXHIBIT “H” attached hereto, Seller has not given or received any written
notice of any party’s default or failure to comply with the terms and provisions
of the Leases which remains uncured.

(f) Leasing Commissions. To Seller’s knowledge, there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof. Notwithstanding anything to
the contrary contained herein, Purchaser shall be responsible for the payment of
all leasing commissions payable for the renewal, expansion or extension of the
Leases exercised or effected after the Effective Date.

(g) Management Agreement. There is no agreement currently in effect and entered
into by Seller relating to the management of the Property by any third party
management company.

(h) Taxes and Assessments. Except as may be set forth on EXHIBIT “D” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property, which are still pending.

(i) Compliance with Laws. To Seller’s knowledge, and except as set forth on
EXHIBIT “H”, Seller has received no written notice alleging and Seller has no
actual knowledge of any violations of law (including any Environmental Law),
municipal or county ordinances, or other legal requirements with respect to the
Property where such violations remain outstanding.

(j) Other Agreements. To Seller’s knowledge, except for the Leases and the
Permitted Exceptions affecting the Property, there are no leases, management
agreements, brokerage agreements, leasing agreements or other agreements or
instruments in force or effect that grant to any person or any entity (other
than to Seller) any right, title, interest or benefit in and to all or any part
of the Property or any rights relating to the use, operation, management,
maintenance or repair of all or any part of the Property which will survive the
Closing or be binding upon Purchaser other than those which Purchaser has agreed
in writing to assume prior to the expiration of the Inspection Period (or is
deemed to have agreed to assume) or which are terminable upon thirty (30) days
notice without payment of premium or penalty.

 

Page 11



--------------------------------------------------------------------------------

(k) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(l) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

(m) Environmental. Seller has received no written notice from any governmental
authority that such authority has determined that there are any violations of an
Environmental Law affecting the Property. Seller has received no written notice
from any governmental authority that the Property has been previously used as a
landfill or as a dump for garbage or refuse. In the event, prior to Closing,
Seller receives written notice from any governmental authority that such
authority has determined there are any violations of an Environmental Law
affecting the Property, Seller shall immediately notify Purchaser thereof.

(n) Due Diligence Material. The Due Diligence Material provided to Purchaser are
the same reports used by Seller in its ownership, operation and management of
the Property.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 5.1(f) hereof. The
provisions of this Section 4.1 shall survive the Closing for a period of one
hundred eighty (180) days following the Closing.

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants under the
Leases or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its “as is” condition, “with all
faults,” on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Brett Miles, Associate, Asset Management, who has been actively involved in the
management of Seller’s business in respect of the Property. The term “knowledge
of Seller” or “to Seller’s knowledge” shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, or any affiliate of Seller, or
to any other partner, beneficial owner, officer, director, agent, manager,
representative or employee of Seller, or any of their respective affiliates, or
to impose on the individual named above any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains. There shall be no
personal liability on the part of the individual named above arising out of any
representations or warranties made herein or otherwise.

 

Page 12



--------------------------------------------------------------------------------

4.3. Covenants and Agreements of Seller.

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
modify or amend in any material respect, or terminate, either of the Leases
without Purchaser’s prior written consent in each instance, which consent, prior
to the end of the Inspection Period, shall not be unreasonably withheld, delayed
or conditioned and which shall be deemed given unless withheld by written notice
to Seller given within three (3) Business Days after Purchaser’s receipt of
Seller’s written request therefor, each of which requests shall be accompanied
by a copy of any proposed modification or amendment of a Lease that Seller
wishes to execute between the Effective Date and the Closing Date, including,
without limitation, a description of any Tenant Inducement Costs and leasing
commissions associated with any proposed renewal of a Lease, as well as any
additional information regarding such proposed transaction as Purchaser may
reasonably request. If Purchaser fails to notify Seller in writing of its
approval or disapproval within said three (3) Business Day period, such failure
by Purchaser shall be deemed to be the approval of Purchaser. After the end of
the Inspection Period, Seller shall not modify or amend in any respect, or
terminate the Leases without Purchaser’s prior written consent in each instance,
which consent may be withheld in Purchaser’s sole discretion.

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract or agreement, or modify, amend, renew or extend any existing
contract or agreement, that will be an obligation affecting or an encumbrance on
title to the Property or any part thereof subsequent to the Closing without
Purchaser’s prior written consent in each instance (which Purchaser agrees not
to withhold or delay unreasonably), except contracts entered into in the
ordinary course of business that are terminable without cause (and without
penalty or premium) on thirty (30) days (or less) notice.

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices. Seller shall, at its or Tenant’s expense, maintain
casualty and liability insurance covering the Property until the Closing.

(d) Tenant Estoppel Certificate. Seller shall endeavor in good faith (but
without obligation to incur any material cost or expense) to obtain and deliver
to Purchaser a written Tenant Estoppel Certificate in the form attached hereto
as EXHIBIT “I” (as the same may be modified upon the reasonable request of
Purchaser submitted to Seller prior to March 22, 2007) signed by the tenants
under the Leases; provided that delivery of such signed Tenant Estoppel
Certificate shall be a condition of Closing only to the extent set forth in
Section 6.1(c) hereof; and in no event shall the inability or failure of Seller
to obtain and deliver said Tenant Estoppel Certificate (Seller having used its
good faith efforts as set forth above as to the tenants under the Leases) be a
default of Seller hereunder.

(e) Subordination, Non-Disturbance and Attornment Agreement. At the request of a
mortgage lender providing financing to Purchaser for the acquisition of the
Property, Seller shall endeavor in good faith (but without obligation to incur
any cost or expense) to obtain and deliver to such mortgagee, on or before
Closing, a written SNDA signed by the tenants under the Leases; provided that
delivery of such signed SNDA shall not be a condition of Closing; and in no
event shall the inability or failure of Seller to obtain and deliver said SNDA
(Seller having used its good faith efforts as set forth above as to the tenants
under the Leases) be a default of Seller hereunder.

4.4. Representations and Warranties of Purchaser.

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Georgia (provided Purchaser’s assignee may be organized under the laws of the
State of Delaware), Purchaser has the right, power and authority to enter into
this Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by

 

Page 13



--------------------------------------------------------------------------------

Purchaser on or prior to the Closing, this Agreement and such document shall
constitute the valid and binding obligation and agreement of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(e) hereof. The provisions of this paragraph shall survive the
Closing for a period of one hundred eighty (180) days following the Closing,
subject to Article 11 hereof.

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents with respect to the Property, all of which shall be duly executed,
acknowledged and notarized where required:

(a) Limited Warranty Deed. A limited warranty deed in the form customarily used
in the State of Georgia pursuant to which a grantor warrants title only as to
parties claiming by, through or under the grantor but not otherwise, from Seller
with respect to the Land and Improvements owned by Seller (the “Limited Warranty
Deed”), subject only to the Permitted Exceptions, and executed and acknowledged
by Seller. The legal description of the Land set forth in the Limited Warranty
Deed shall be based upon and conform to the applicable legal description
attached hereto as EXHIBIT “A”. In the event that the legal description set
forth in the survey obtained by Purchaser differs from the legal description set
forth on Exhibit “A”, then Seller shall also deliver a customary Quitclaim Deed
to Purchaser as to such survey legal description. If and to the extent that any
of the Permitted Exceptions requires the recitation or incorporation in any deed
of any provisions of such Permitted Exception, the Limited Warranty Deed may
conform to such requirements;

(b) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed and acknowledged by Seller;

(c) Bill of Sale. The Bill of Sale, executed by Seller;

(d) General Assignment. The General Assignment, executed and acknowledged by
Seller;

(e) Seller’s Affidavit. The Seller’s Affidavit, executed by an authorized
officer of Seller;

(f) Seller’s Certificate. The Seller’s Certificate, executed by Seller;

(g) FIRPTA Certificate. The FIRPTA Affidavit, executed by Seller;

 

Page 14



--------------------------------------------------------------------------------

(h) Withholding Certificate. The Withholding Affidavit, executed by Seller;

(i) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

(j) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(k) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

(l) Certificates of Occupancy. To the extent the same are in the possession of
Seller, original or photocopies of certificates of occupancy for all occupied
space within the Improvements;

(m) Leases. To the extent the same are in the possession or control of Seller,
an original executed counterpart of each of the Leases;

(n) Tenant Estoppel Certificate and SNDA. Any originally executed Tenant
Estoppel Certificate and SNDA as may be in the possession of Seller;

(o) Notice of Sale to Tenants. Seller will join with Purchaser in executing
notices, in form and content reasonably satisfactory to Seller and Purchaser
(each, a “Notice of Sale”), which Purchaser shall send to the tenants under the
Leases informing the tenant of the sale of the Property and of the assignment to
and assumption by Purchaser of Seller’s interest in the Leases and directing
that all rent and other sums payable for periods after the Closing under the
Leases shall be paid as set forth in said notice;

(p) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property), strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller which
Seller reasonably deems proprietary) relating to the Property in the possession
of Seller; and

(q) Other Documents. Such other documents as shall be reasonably requested by
the Title Company or Purchaser’s Counsel to effectuate the purposes and intent
of this Agreement, such as a 1099-s form.

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed and acknowledged by Purchaser;

(b) Purchaser’s Certificate. The Purchaser’s Certificate, executed by Purchaser;

(c) Notice of Sale to Tenant. The Notice of Sale, executed by Purchaser, as
contemplated in Section 5.1(n) hereof;

(d) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(e) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Purchaser;
and

 

Page 15



--------------------------------------------------------------------------------

(f) Other Documents. Such other documents as shall be reasonably requested by
the Title Company or Seller’s Counsel to effectuate the purposes and intent of
this Agreement.

5.3. Closing Costs. Seller shall pay the attorneys’ fees of Seller, the
brokerage commission due Seller’s Broker pursuant to Section 10.1 of this
Agreement with respect to the sale of the Property, the Real Estate Transfer
Taxes (if any) imposed upon the conveyance of the Property, and all other costs
and expenses incurred by Seller in closing and consummating the purchase and
sale of the Property pursuant hereto. Purchaser shall pay one hundred percent
(100%) of any escrow closing fees charged by the Escrow Agent or Title Company.
Purchaser shall pay the cost of recording the Limited Warranty Deed, the costs
of all title examination fees and expenses and title insurance premiums payable
with respect to the owner’s title insurance policy issued by the Title Company
to Purchaser, the cost of all endorsements to Purchaser’s owner’s title
insurance policy, the costs of issuing and title insurance premiums for any
mortgagee title insurance policy obtained by Purchaser, the cost of the Survey,
all other recording fees on all instruments to be recorded in connection with
these transactions (except any title clean-up recording fees for any matters set
forth in the Title Notice which Seller agrees to satisfy, correct or cure or the
release of a Monetary Obligation by Seller, which shall be paid by Seller), the
attorneys’ fees of Purchaser, and all other costs and expenses incurred by
Purchaser in the performance of Purchaser’s due diligence inspection of the
Property (including without limitation appraisal costs, environmental audit and
assessment costs, and engineering review costs) and in closing and consummating
the purchase and sale of the Property pursuant hereto.

5.4. Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

(b) Reproration of Taxes. After receipt of final Taxes and other bills,
Purchaser shall prepare and present to Seller a calculation of the reproration
of such Taxes and other items, based upon the actual amount of such items
charged to or received by the parties for the year or other applicable fiscal
period. Should Seller receive the 2007 tax bill, Seller agrees to promptly
forward same to Purchaser. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment to Seller of
Purchaser’s calculation and appropriate back-up information. Purchaser shall
provide Seller with appropriate backup materials related to the calculation, and
Seller may inspect Purchaser’s books and records related to the Property to
confirm the calculation. The provisions of this Section 5.4(b) shall survive the
Closing for a period of one (1) year after the Closing Date.

(c) Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the tenants under the Leases shall be prorated as of the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and delivered to Purchaser for Purchaser’s review and
approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Leases received as of the Closing Date so that at Closing Seller will
receive monthly basic rent payments through the day prior to the Closing Date
and so that Seller will receive reimbursement for all expenses paid by Seller
through the day prior to the Closing Date for which Seller is entitled to
reimbursement under the Leases (including, without limitation, Taxes) (such
expenses shall be reasonably estimated if not ascertainable as the Closing Date
and then shall be re-adjusted as provided in (f) below when actual amounts are
determined), and so that the excess, if any, is credited to Purchaser. Purchaser
agrees to pay to Seller, upon receipt, any rents or other payments by the tenant
under the Leases with respect to the Property that apply to periods prior to
Closing but which are received by Purchaser after Closing; provided, however,
that any rents or other payments by such

 

Page 16



--------------------------------------------------------------------------------

tenant received by Purchaser after Closing shall be applied first to any current
amounts then owed to Purchaser by such tenant, with the balance, if any, paid
over to Seller to the extent of delinquencies existing on the date of Closing to
which Seller is entitled. It is understood and agreed that Purchaser shall not
be legally responsible to Seller for the collection of any rents or other
charges payable with respect to the Leases or any portion thereof which are
delinquent or past due as of the Closing Date; but Purchaser agrees that
Purchaser shall send monthly notices for a period of three (3) consecutive
months in an effort to collect any rents and charges not collected as of the
Closing Date. Seller hereby retains its right to pursue the tenants under the
Leases for sums due Seller for periods attributable to Seller’s ownership of the
Property, but in no event shall Seller be permitted to seek eviction of such
tenant or the termination of the Lease. The provisions of this Section 5.4(c)
shall survive the Closing.

(d) Tenant Inducement Costs. Seller shall be responsible for the payment of all
Tenant Inducement Costs and leasing commissions related to the initial terms of
the Leases and all such payments shall be made at or prior to Closing (or
Purchaser shall receive a credit from Seller for same). Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions as a result of any renewals or extensions or expansions of the
Leases entered into after the Effective Date hereof with the approval of
Purchaser as set forth in this Agreement or exercised after the Effective Date
hereof. The provisions of this Section 5.4(d) shall survive the Closing.

(e) Operating Expenses; Year End Reconciliation. Personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges, and normally prorated operating expenses actually paid or
payable by Seller as of the Closing Date with respect to the Property shall be
prorated as of the Closing Date and adjusted against the Purchase Price,
provided that within ninety (90) days after the Closing, Purchaser and Seller
will make a further adjustment for such expenses which may have accrued or been
incurred prior to the Closing Date, but which were not paid as of the Closing
Date. In addition, within ninety (90) days after the close of the fiscal year
used in calculating the pass-through to the tenants of operating expenses and/or
common area maintenance costs under the Leases (where such fiscal year includes
the Closing Date), Seller and Purchaser shall re-prorate on a fair and equitable
basis all rents and income prorated pursuant to this Section 5.4 as well as all
expenses prorated pursuant to this Section 5.4. All prorations of rent and other
income shall be made based on the cumulative amounts collected from the tenants
under the Leases in such fiscal year and applied first to actual expense amounts
paid by Purchaser after the Closing Date and then to Seller for actual expense
amounts paid by Seller prior to the Closing Date. The provisions of this
Section 5.4(e) shall survive the Closing.

(f) Purchaser shall receive a credit at Closing for any security deposits held
by Seller under the Leases. The provisions of this Section 5.4(f) shall survive
the Closing.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(f) hereof); and

 

Page 17



--------------------------------------------------------------------------------

(c) A Tenant Estoppel Certificate from the tenants under the Leases
substantially in the form attached hereto as EXHIBIT “I”, confirming that the
terms of the Leases as contained in the copy of the Leases obtained by or
delivered to Purchaser, and confirming the absence of any defaults under the
Leases as of the date thereof. The delivery of said Tenant Estoppel Certificate
from the tenant known as Randstad shall be a condition of Closing (provided
Seller agrees to use commercially reasonable efforts to obtain a Tenant Estoppel
Certificate from the other tenant on the Property), and the failure or inability
of Seller to obtain and deliver said Tenant Estoppel Certificate from such
tenant, Seller having used its good faith efforts to obtain the same from such
tenant, shall not constitute a default by Seller under this Agreement.

(d) The Property shall be in substantially the same physical condition as it is
as of the Effective Date, ordinary wear and tear and damage by casualty excepted
(it being acknowledged that damage to the Property by casualty is governed by
Section 7.1 hereof).

In the event any condition in this Section 6 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right, in its sole discretion, to terminate this Agreement by
written notice to Seller given prior to the Closing, whereupon (i) Escrow Agent
shall return the Earnest Money to Purchaser; and (ii) except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement.

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement;

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(b) hereof); and

(d) Seller and Purchaser recognize and agree that the Property is subject to
that certain right of first refusal granted to Randstad Staffing Solutions,
L.P., a Delaware limited partnership, as successor by merger to Randstad
Staffing Services, Inc., a Georgia corporation (“Randstad”) pursuant to that
certain Lease Agreement by and between Seller (as landlord therein) and Tenant
(as Tenant therein) dated December 18, 2003 (the “ROFR”). In the event the
Tenant exercises its ROFR with respect to the Property, Seller may terminate
this Agreement by notice to Purchaser, in which event neither Purchaser nor
Seller shall have any further obligations hereunder, except obligations that
expressly survive termination of this Agreement. Seller’s obligation to perform
under this Agreement is expressly conditioned upon Randstad’s waiver or failure
to accept the ROFR pursuant to the terms of the ROFR.

 

Page 18



--------------------------------------------------------------------------------

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Seller will assign to Purchaser at the Closing Seller’s rights to
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds), and Purchaser shall assume responsibility for such
repair and shall receive a credit at Closing for any deductible amount under
said insurance policies maintained by Seller. For purposes of this Agreement,
the term “immaterial damage or destruction” shall mean such instances of damage
or destruction of the subject Property: (i) which can be repaired or restored at
a cost of $300,000.00 or less; (ii) which can be restored and repaired within
one hundred twenty (120) days from the date of such damage or destruction; and
(iii) which are not so extensive as to allow the tenants under the Leases to
terminate the Leases or abate or reduce rent payable thereunder (unless business
loss or rent loss insurance shall be available in the full amount of such
abatement or reduction, subject to applicable deductibles) on account of such
damage or destruction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, whereupon Seller will assign to
Purchaser at the Closing the rights of Seller to receive any insurance proceeds
(including any rent loss insurance applicable to the period on or after the
Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration), and Purchaser shall assume
responsibility for such repair and shall receive a credit at Closing for any
deductible amount under said insurance policies maintained by Seller. If
Purchaser fails to deliver to Seller notice of its election within the period
set forth above, Purchaser will conclusively be deemed to have elected to
proceed with the Closing as provided in clause (ii) of the preceding sentence.
If Purchaser elects clause (ii) above, Seller will cooperate with Purchaser
after the Closing to assist Purchaser in obtaining the insurance proceeds from
the applicable insurers. For purposes of this Agreement “material damage or
destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property:
(i) which do not result in a taking of any portion of the building structure of
the building occupied by the tenants under the Leases; (ii) which do not result
in a decrease in the number of parking spaces on the Land below the number
required by applicable zoning codes or the Leases; and (iii) which are not so
extensive as to allow the tenants under the Leases to terminate the Leases or
abate or reduce rent payable thereunder (unless business loss or rent insurance
(subject to applicable deductibles) or condemnation award proceeds shall be
available in the full amount of such abatement or reduction, and Purchaser shall
receive a credit at Closing for such deductible amount) on account of such
Taking.

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller, elect to terminate
this Agreement, or Purchaser may choose to proceed to close (and if necessary
the Closing Date shall be

 

Page 19



--------------------------------------------------------------------------------

extended to give Purchaser the full 30-day period to make such election). If
Purchaser chooses to terminate this Agreement in accordance with this
Section 7.2, then the Earnest Money shall be returned immediately to Purchaser
by Escrow Agent and the rights, duties, obligations, and liabilities of the
parties hereunder shall immediately terminate and be of no further force and
effect, except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement. For purposes of this Agreement
“material Taking” shall mean all instances of a Taking that are not immaterial,
as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1. Purchaser’s Default. If Purchaser defaults under this Agreement or
otherwise fails to consummate this transaction for any reason other than the
default of Seller, failure of a condition to Purchaser’s obligation to close, or
the exercise by Purchaser of an express right of termination granted herein,
Seller shall be entitled, as its sole remedy hereunder, to terminate this
Agreement and to receive and retain the Earnest Money as full liquidated damages
for such default of Purchaser, the parties hereto acknowledging that it is
impossible to estimate more precisely the damages which might be suffered by
Seller upon Purchaser’s default, and that said Earnest Money is a reasonable
estimate of the probable loss of Seller in the event of default by Purchaser.
The retention by Seller of said Earnest Money is intended not as a penalty, but
as full liquidated damages. The right to retain the Earnest Money as full
liquidated damages is the sole and exclusive remedy of Seller in the event of
default hereunder by Purchaser, and Seller hereby waives and releases any right
to (and hereby covenants that Seller shall not) sue the Purchaser: (a) for
specific performance of this Agreement, or (b) to recover actual damages in
excess of the Earnest Money. The foregoing liquidated damages provision shall
not apply to or limit Purchaser’s liability for Purchaser’s obligations under
Sections 3.1(b), 3.1(c), 3.6 and 10.1 of this Agreement or for Purchaser’s
obligation to pay to Seller all attorneys’ fees and costs of Seller to enforce
the provisions of this Section 8.1. Purchaser hereby waives and releases any
right to (and hereby covenants that it shall not) sue Seller or seek or claim a
refund of said Earnest Money (or any part thereof) on the grounds it is
unreasonable in amount and exceeds the actual damages of Seller or that its
retention by Seller constitutes a penalty and not agreed upon and reasonable
liquidated damages.

8.2. If Seller defaults under this Agreement or otherwise fails to perform any
of its obligations under this Agreement for any reason other than Purchaser’s
default or the permitted termination of this Agreement by Seller or Purchaser as
expressly provided herein, Purchaser shall be entitled, as its sole remedy,
either (a) to receive the return of the Earnest Money from Escrow Agent, which
return shall operate to terminate this Agreement and release Seller from any and
all liability hereunder, or (b) to enforce specific performance of the
obligation of Seller to execute and deliver the documents required to convey the
Property to Purchaser in accordance with this Agreement; it being specifically
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder; provided,
however, if Seller shall have conveyed title to the Property to another party or
intentionally and knowingly taken any other action to defeat the remedy of
specific performance, Purchaser shall be entitled to seek actual damages from
Seller. Other than expressly set

 

Page 20



--------------------------------------------------------------------------------

forth in the prior sentence, Purchaser expressly waives its rights to seek
damages in the event of the default of Seller hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction, on or before sixty
(60) days following the date upon which the Closing was to have occurred.

ARTICLE 9.

ASSIGNMENT

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other, except in accordance with Section 12.11.
Notwithstanding the foregoing to the contrary, this Agreement and all of
Purchaser’s rights hereunder may be transferred and assigned to any entity
controlling, controlled by or under common control with Purchaser or any of
Purchaser’s members. An assignment or transfer of this Agreement and Purchaser’s
rights hereunder to any entity which is not controlled by Purchaser shall be
subject to Seller’s prior written consent, which consent may be granted or
withheld in Seller’s sole discretion. Any assignee or transferee under any such
assignment or transfer by Purchaser as to which the written consent of Seller
has been given or as to which the consent of Seller is not required hereunder
shall expressly assume all of Purchaser’s duties, liabilities and obligations
under this Agreement (whether arising or accruing prior to or after the
assignment or transfer) by written instrument delivered to Seller as a condition
to the effectiveness of such assignment or transfer. For purposes of this
Section 9.1, the term “control” shall mean the ownership of at least fifty
percent (50%) of the applicable entity. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1. Broker. Upon the Closing, and only in the event of the Closing and the
funding of the Purchase Price by Purchaser, Seller shall pay a brokerage
commission to Seller’s Broker pursuant to a separate agreement between Seller
and Seller’s Broker. Seller’s Broker is representing Seller in this transaction.
Seller shall and does hereby indemnify and hold Purchaser harmless from and
against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Purchaser
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with regard to this Agreement or the sale and purchase of the
Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Seller’s Broker. Likewise, Purchaser
shall and does hereby indemnify and hold Seller free and harmless from and
against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. Upon the Closing, and only in the event of the Closing, Purchaser
shall pay a commission to Jackson Oats Shaw Corporate Real Estate, LLC in the
amount of Seventy-Five Thousand Dollars ($75,000.00). This Section 10.1 shall
survive the Closing until the expiration of any applicable statute of
limitations and shall survive any earlier termination of this Agreement.

 

Page 21



--------------------------------------------------------------------------------

ARTICLE 11.

INDEMNIFICATION

11.1. Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of Seller contained in this Agreement which survives the Closing or
in any Closing Document.

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, members, managers and partners, and
the partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to,
(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 11.1 above exceeds the Basket Limitation and in such event, Seller shall
be responsible for only the amount in excess of the Basket Limitation, (b) in no
event shall the liability of Seller with respect to the indemnification provided
for in Section 11.1 above exceed in the aggregate the Cap Limitation, (c) if
prior to the Closing, Purchaser obtains knowledge in writing of any inaccuracy
or breach of any representation, warranty or covenant of Seller contained in
this Agreement (a “Purchaser Waived Breach” and nonetheless proceeds with and
consummates the Closing, then Purchaser and any Purchaser-Related Entities shall
be deemed to have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such Purchaser
Waived Breach, and (d) notwithstanding anything herein to the contrary, the
Basket Limitation and the Cap Limitation shall not apply with respect to Losses
suffered or incurred as a result of breaches of any covenant or agreement of
Seller set forth in Section 5.3, Section 5.4 or Section 10.1 of this Agreement
or with respect to the fraud of Seller.

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for 180 days following the
Closing, unless a longer or shorter survival period is expressly provided for in
this Agreement, or unless on or before the date that is the 180th day following
the Closing, Purchaser or Seller, as the case may be, delivers written notice to
the other party of such alleged breach specifying with reasonable detail the
nature of such alleged breach and files an action with respect thereto within
one hundred twenty (120) days after the giving of such notice.

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

 

Page 22



--------------------------------------------------------------------------------

ARTICLE 12.

MISCELLANEOUS

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

        PURCHASER:

109 Smokehill Lane, LLC

 

c/o Jackson Oats Shaw Corporate Real Estate, LLC

 

101 Marietta Street, Suite 3175

 

Atlanta, Georgia 30303

 

Attention: Scott Jackson

 

Facsimile: (404) 751-3282

 

Email: scottjackson@joscre.com

 

        with a copy to:

McClure & Kornheiser, LLC

 

6400 Powers Ferry Road, NW

 

Suite 150

 

Atlanta, Georgia 30339

 

Attention: Michael P. Kornheiser, Esq.

 

Facsimile: (678) 388-2690

 

Email: mkornheiser@mindspring.com

 

        SELLER:

Fund XIII and Fund XIV Associates

 

c/o Wells Real Estate Funds

 

6200 The Corners Parkway

 

Norcross, Georgia 30092

 

Attention: Ms. Sharon M. Ward

 

Facsimile: (770) 243-4684

 

Email: sharon.ward@wellsref.com

 

        with a copy to:

McGuireWoods LLP

 

Suite 2100

 

1170 Peachtree Street, N.E.

 

Atlanta, Georgia 30308

 

Attn: John T. Grieb

 

Facsimile: (404) 443-5717

 

Email: jgrieb@mcguirewoods.com

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 6:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered. Any
notice may be given by a party’s attorney.

12.2. Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions applicable to the Property and the rights of the tenants
under the Leases, shall be delivered by Seller to Purchaser on the Closing Date.

 

Page 23



--------------------------------------------------------------------------------

12.3. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

12.4. Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. No party shall record this Agreement or any
notice hereof.

12.5. Discharge of Obligations. Subject to the terms of Section 11.4 of this
Agreement, the acceptance by Purchaser of the Limited Warranty Deed hereunder
shall be deemed to constitute the full performance and discharge of each and
every agreement and obligation on the part of Seller and Purchaser to be
performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

12.6. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

12.7. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

12.8. Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Notice of Sale to the tenants under the Leases.

12.9. Access to Records Following Closing. Purchaser agrees that for a period of
twenty-four (24) months following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser,
and at Seller’s sole cost, to examine and review at Purchaser’s office (or, at
Purchaser’s election, at the Property), the books and records of Seller relating
to the ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of
twenty-four (24) months following the Closing, Purchaser shall have the right
during regular business hours, on five (5) days’ written notice to Seller, and
at Purchaser’s sole cost, to examine and review at Seller’s office, all books,
records and files, if any, retained by Seller relating to the ownership and
operation by Seller prior to the Closing of the Property. The provisions of this
Section shall survive the Closing for a period of twenty-four (24) months after
the Closing Date.

12.10. General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this

 

Page 24



--------------------------------------------------------------------------------

Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, legal representatives, successors, and permitted
assigns. Time is of the essence in this Agreement. The headings inserted at the
beginning of each paragraph are for convenience only, and do not add to or
subtract from the meaning of the contents of each paragraph. This Agreement
shall be construed, interpreted and enforced under the laws of the State of
Georgia. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

12.11. Like-Kind Exchange. Any of the parties hereto may desire, and each other
party is willing to cooperate (subject to the limitations set forth below), to
effectuate the sale of the Property by means of an exchange of “like-kind”
property which will qualify as such under Section 1031 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder. Each party
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4) on or before the date of Closing. Upon written notice from any
party (a “Requesting Party”) to the other, the party to whom such notice is
given (the “Other Party”) agrees to cooperate with such Requesting Party to
effect one or more like-kind exchanges with respect to the Property, provided
that such cooperation shall be subject to the following conditions: (a) such
exchange shall not delay the Closing and shall occur either simultaneously with
the Closing or the purchase money proceeds payable to Seller shall be paid, upon
Seller’s prior written direction to Purchaser, to a third party escrow agent or
intermediary such that Purchaser shall not be required to participate in any
subsequent closing, (b) the Other Party shall not be obligated to spend any sums
or incur any expenses in excess of the sums and expenses which would have been
spent or incurred by the Other Party if there had been no exchange, and
(c) Purchaser shall not be obligated to acquire or accept title to any property
other than the Property, and Seller shall not be obligated to acquire or accept
title to any property. The Other Party makes no representation or warranty that
the conveyance of any property made pursuant to this Section 12.11 shall qualify
for a like-kind exchange. Once Purchaser has paid the purchase money proceeds as
directed by Seller (if Seller is the Requesting Party), or Seller has conveyed
the Property as directed by Purchaser (if Purchaser is the Requesting Party),
the Other Party shall have no further obligation hereunder with respect to such
“like-kind” exchange. Each Requesting Party hereby indemnifies and holds the
Other Party harmless from and against any costs, liabilities and expenses
incurred or suffered by the Other Party in connection with the “like-kind”
exchange or exchanges described herein with respect to the Property, which
indemnity shall survive the Closing until the expiration of any applicable
statute of limitations.

12.12. Attorney’s Fees. If Purchaser or Seller bring an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

12.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

12.14. Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

[Signatures begin on following page]

 

Page 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal,
as of the day, month and year first above written.

 

SELLER: FUND XIII and FUND XIV ASSOCIATES, a Georgia joint venture partnership
By:   

Wells Real Estate Fund XIII, L.P., a Georgia limited

partnership, Venturer

   By:   

Wells Capital, Inc., a Georgia corporation,

its general partner

   By: /s/ Douglas P. Williams    Name: Douglas P. Williams    Title: Senior
Vice President                      (CORPORATE SEAL) By:   

Wells Real Estate Fund XIV, L.P.,

a Georgia limited partnership, Venturer

   By:   

Wells Capital, Inc., a Georgia corporation,

its general partner

   By: /s/ Douglas P. Williams    Name: Douglas P. Williams    Title: Senior
Vice President                      (CORPORATE SEAL)

 

PURCHASER: 109 SMOKEHILL LANE, LLC, a Georgia limited liability company By: /s/
Scott Jackson              [SEAL] Name:       Scott Jackson Title:  
    Authorized Representative

 

Page 26